                                ?l9ntteb States; IBisitrttt Court
                            tor tbe ^onttiem Biotnct ot C^eorgio
                                        iiruttoiottii BtbtOton

              LATISHA DENISE FARROW,

                     Plaintiff,

                     V.                                                    2:17-cv-150


              KING & PRINCE SEAFOOD
              CORPORATION,

                     Defendant.


                                                          ORDER


                    Before     the    Court     is        Defendant    King      &    Prince    Seafood

              Corporation's        (^'K&P    Seafood")        motion      for    judgment       on   the

              pleadings, dkt. no. 23, and motion for summary judgment, dkt. no.

              24.


                                                     BACKGROUND


                    After    K&P     Seafood    terminated         her     employment.         Plaintiff

              Latisha Farrow ('"Plaintiff"), who is proceeding pro se, filed this

              lawsuit     against     several        of     her   former      coworkers,        alleging

              employment     discrimination          claims.       Dkt.    No.       1.   Her    amended

              complaint asserts claims against her former coworkers as well as

              K&P   Seafood.   See    Dkt.     No.    6.     Plaintiff's        claims    against the

              individual defendants and her state and local claims against K&P

              Seafood were dismissed pursuant to the Court's Order adopting the



A0 72A
(Rev. 8/82)
Magistrate Judge's Report and Recommendation.             See Dkt. Nos. 8, 9.

Left pending are Plaintiff's federal claims against K&P Seafood.

Those claims include: (i) discrimination in violation of the Age

Discrimination in Employment Act {'"ADEA"); (ii) discrimination in

violation of the Americans with Disabilities Act (^^ADA"); (iii)

discrimination on the basis of gender, race, and color in violation

of Title VII of the Civil Rights Act of 1964 (^'Title VII"); hostile

work environment in violation of Title VII; and (iv) retaliation

in violation of Title VII.          See Dkt. No. 6.       The discriminatory

employment actions alleged by Plaintiff in connection with those

claims are failure to promote, harassment, and termination.                   See

id.   Defendant, through its motion for judgment on the pleadings,

seeks to dismiss the ADEA claim; the ADA claim; any claim for

discrimination based on '"color"; any claim based upon a "failure

to promote"; and any claim for violation of Title VII based on

actions alleged to have occurred more than 180 days prior to

Plaintiff's     Charge    of   Discrimination    filed      with    the   Equal

Employment     Opportunity     Commission   on     July    24,     2017   ("EEGC

Charge"). Additionally, through its motion for summary judgment.

Defendant    seeks   to   dismiss    Plaintiff's    Title     VII    claims   of


discrimination based on gender and race, as well as her claim for

retaliation.    Dkt. No. 24.
  I.      Motion for Judgment on the Pleadings

       In support of its motion for judgment on the pleadings, K&P

Seafood points to Plaintiff's EEOC Charge and makes one argument,

i.e., if Plaintiff did not allege a claim in the EEOC Charge, it

should be dismissed.         See Dkt. No. 23.


       The ^^particulars" section of the EEOC Charge, in its entirety,

is as follows:


          ■ I was hired on August 14, 2015, as a Packer on Line
       and this was my last held position.      I informed the
       Manager and Human Resources that I was being harassed on
       multiple occasions. On March 1, 2017, I was discharged.

            Will Frazier (Manager) informed me that I was
       terminated me [sic] because Tawanna Hardee stated,
       was going to beat her up after work" and the employer
       will not tolerate that. No reasons were given for the
       above actions.


            I believe I was discriminated against because of my
       race (African American), sex (Female) and due to
       retaliation for having opposed an employment practice
       believed to be in violation of Title VII of the Civil
       Rights Act of 1964, as amended.

Dkt. No. 14 at 11.      When completing the EEOC Charge form. Plaintiff

checked    the   box   for     (i)    discrimination    based     on   race,   (ii)

discrimination based on sex, and (iii) retaliation.                Id.     The boxes

for    discrimination    based       on   age,   disability,    color,   religion,

national origin, genetic information, or ^^other" are not checked.

Id.       In   her   amended    complaint,        however.     Plaintiff    alleges

discrimination based on some unchecked categories—age, disability,

and color—as well as the checked ones.               See Dkt. No. 6.       The EEOC
issued a Dismissal and Notice of Rights (^^Notice") on October 24,

2017.     Dkt. No. 14 at 13.      The EEOC determined that, 'Mb]ased on

its investigation, the          EEOC is       unable    to   conclude that the

information obtained establishes violations of the statutes.                     This

does not certify that the respondent is in compliance with the

statutes.    No finding is made as to any other issues that might be

construed as having been raised in this charge."                   Id.    The Notice

informed Plaintiff that she must file a lawsuit within 90 days of

receipt thereof or lose her right to sue based on the EEOC Charge.

Id.     Plaintiff timely filed this lawsuit on December 18, 2017 and

proceeds pro se.         See Dkt. No. 1; Dkt. No. 6.

                                LEGM. STANDARD


      ''Judgment on the pleadings is appropriate where there are no

material facts in dispute and the moving party is entitled to

judgment as a matter of law." Perez v. Wells Farqo N.A., 774 F.Sd

1329, 1335 (11th Cir. 2014) (quotation marks omitted) (quoting

Cannon v. City of W. Palm Beach, 250 F.3d 1299, 1301 (11th Cir.

2001)).     ''^In determining whether a party is entitled to judgment

on the pleadings, we accept as true all material facts alleged in

the non-moving party's pleading, and we view those facts in the

light    most favorable       to the       non-moving   party."          Id.   (citing

Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir.

1998)).      ''^If   a   comparison   of    the   averments   in    the    competing

pleadings reveals a material dispute of fact, judgment on the
pleadings must be denied." Id. (citing Stanton v. Larsh, 239 F.2d

104, 106 (5th Cir. 1956)).

    A.    The ADEA


     ^'The ADEA, as amended, makes it unlawful for an employer to

discriminate    against     any   individual    with   respect     to   [her]

compensation,   terms,     conditions,   or    privileges     of   employment

because of such individual's age.'"      Smith v. Potter, 310 F. App'x

307, 309-10 (11th Cir. 2009) (quoting 29 U.S.C. § 623(a)(1)).            ''The

ADEA requires that an individual exhaust available administrative

remedies by filing a charge of unlawful discrimination with the

EEOC before filing a lawsuit         Id. (quoting Bost v. Fed. Express

Corp., 372 F.3d 1233, 1238 (11th Cir. 2004)).

     B.   The ADA


     In   general,   the    ADA   prohibits     a   covered    entity    from

discriminating against a qualified individual on the basis of

disability in regard to her terms and conditions of employment.

See 42 U.S.C. § 12112(a).         Before filing suit under the ADA, a

plaintiff must exhaust his administrative remedies by filing a

charge with the EEOC. See 42 U.S.C. § 12117(a) (applying remedies

and procedures of Title VII to ADA); Wilkerson v. Grinnell Corp.,

270 F.3d 1314, 1317 (11th Cir. 2001) (stating that exhaustion

requires the timely filing of a discrimination charge with the

EEOC).
     C.     Title VII


     Title VII was enacted to prevent employment discrimination,

achieve equal employment opportunity in the future, and to make

victims of employment discrimination          whole.   Hodges    v.   Stone

Savannah River Pulp & Paper Corp., 892 F. Supp. 1571, 1577 {S.D.

Ga. 1995).    It is unlawful for an employer to discriminate against

its employee because of such individual's race, color, religion,

sex, or national origin.      42 U.S.C. § 2000e-2(a)(1).              person

seeking to file a Title VII lawsuit must first file a timely charge

with the EEOC alleging a Title VII violation and exhaust all

remedies provided by the EEOC."         Shi v. Montgomery, 679 F. App'x

828, 831 (11th Cir.) (citing 42 U.S.C. § 2000e-5; Wilkerson, 270

F.Sd at 1317), cert, denied, 138 S. Ct. 121 (2017). "'Charges must

be in     writing, be   under oath or     affirmation, and     contain   the

information and be in the form the EEOC requires." Id. (citing

§ 2000e-5(b); 29 C.F.R. § 1601.3(a) (2000)).

     D.     EEOC Charge Requirements

    "The timely filing of an EEOC charge is considered a condition

precedent    for   bringing   a   civil    action   alleging    employment

discrimination."    Reed v. Winn Dixie, Inc., 677 F. App'x 607, 610

(11th Cir. 2017). Plaintiffs have a limited period in which to

file a charge with the EEOC.      Id.     For a charge to be timely in a

non-deferral state such as Georgia, it "must be filed in 180 days

after the alleged unlawful employment practice occurred."                Id.
(citing   42   U.S.C.   § 2000e-5(e)(1)    (Title   VII);    29   U.S.C.

§ 626(d)(1) (ADEA); Hipp v. Liberty Nat'1 Life Ins. Co., 252 F.3d

1208, 1214 n.2 (11th Cir. 2001) (explaining the basic distinction

between ^'deferral" and ^'non-deferral" states)); see also Freeman

V. Koch Foods of Ala., Ill F. Supp. 2d 1264, 1275 (M.D. Ala. 2011)

(explaining that the ADA follows Title VII procedural requirements

in that it requires a plaintiff to file an EEOC charge before the

180-day   limitations . period   (citing   42   U.S.C.   §   12117(a))).

"Failure to file a timely charge with the EEOC generally results

in a bar of the claims contained in the untimely charge."          Reed,

677 F. App'x at 610 (citing Alexander v. Fulton Cty., Ga., 207

F.3d 1303, 1332 (11th Cir. 2000)).

     "The purpose of the exhaustion requirement is to give the EEOC

the first opportunity to investigate the alleged discriminatory

practices and attempt to obtain voluntary compliance and promote

conciliation efforts."    Id. (citing Gregory v. Ga. Dep^t of Human

Res., 355 F.3d 1277, 1279 (11th Cir. 2004)). "Judicial claims are

allowed if they 'amplify, clarify, or more clearly focus' the

allegations in the EEOC complaint, but . . . allegations of new

acts of discrimination are inappropriate."       Gregory, 355 F.3d at

1279-80 (quoting Wu v. Thomas, 863 F.2d 1543, 1547 (11th Cir.

1989)).

     In light of the purpose, the Eleventh Circuit has held that

a "plaintiff's judicial complaint is limited by the scope of the
EEOC investigation which can reasonably be expected to grow out of

the charge of discrimination."            Id. (quoting Alexander, 207 F.3d

at 1332); see also Sanchez v. Standard Brands, Inc., 431 F.2d 455,

460 (5th Cir. 1970) (noting that the allegations in a judicial

complaint filed pursuant to Title VII may encompass any kind of

discrimination like or related to the allegations contained in the

charge).     Courts are ''extremely reluctant" to allow procedural

technicalities       to   bar    employment     discrimination      claims.      See

Sanchez, 431 F.2d at 460-61.              As such, "the scope of an EEOC

complaint should not be strictly interpreted."                  Id. at 465.

                                   DISCUSSION


      In   considering     K&P   Seafood's      motion    for   judgment    on   the

pleadings,     the   proper     inquiry   is    whether    Plaintiff's      amended

complaint is like or related to, or grows out of, the allegations

contained in     her EEOC Charge.           Plaintiff,     without the aid of

counsel, filed an EEOC Charge after she was terminated.                    The crux

of the EEOC Charge is her termination.             See Dkt. No. 14 at 11. Her

manager. Will Frazier, told her she was terminated because a female

coworker, Tawanna Hardee, had reported that Plaintiff threatened

"to beat her up after work."          Id.      Plaintiff specifically alleges

race and sex as a basis for discrimination, as well as "retaliation

for   having   opposed     an    employment     practice."        Id.      Finally,

Plaintiff also mentions being "hired on August 14, 2015, as a
Packer on Line" which was her ^^last held position," and ^^being

harassed on multiple occasions."                Id.

     Discrimination Based on Color, Age, and Disability

     Plaintiff s           claims    for   discrimination    based   on    age     (ADEA

claim), disability (ADA cl^im), and color (Title Vll-color claim)

must be       dismissed.       Plaintiff did      not check the      box for       those

categories on the EEOC Charge, nor did she allege facts which would

alert    the       EEOC   to   investigate      discrimination    based       on   those

categories.         As such, those claims do not relate to or grow out of

her EEOC Charge, see Gregory at 1280, and are DISMISSED with

prejudice.

        Failure to Promote Allegations

        K&P   Seafood      argues that Plaintiff's          ^^failure    to   promote"

claim contained in the Complaint must be dismissed on the same

grounds—because the EEOC Charge contains no such allegations.                       Dkt.

No. 23 at 2.


        While the EEOC Charge does not expressly allege K&P Seafood

failed        to     promote        Plaintiff    because     of    her        protected

classification. Plaintiff does mention that she began and ended

her employment with K&P Seafood in the same position.                     Dkt. No. 14

at 11 (^^I was hired on August 14, 2015, as a Packer on Line and

this was my last held position. . . . On March 1, 2017, I was

discharged.").            Viewing the facts in the light most favorable to

Plaintiff as the non-moving party, Hawthorne, 140 F.Sd at 1370, it
is possible the information contained in the EEOC Charge could

have alerted the EEOC to investigate why Plaintiff had not been

promoted   after    having   been    employed    by   K&P   Seafood   for

approximately one and one-half years.       K&P Seafood makes no other

argument for dismissal of Plaintiff's failure to promote claim.

As such, K&P Seafood's motion for judgment on the pleadings with

regard to this claim is DENIED.

     Acts that Occurred Prior to 180-day Statutory Period

     Finally, K&P Seafood moves for judgment on the pleadings as

to ^Ma]ny claim for violation of Title VII . . . based on actions

alleged to have occurred more than 180 days prior to Plaintiff's

EEOC charge filed on July 24, 2017."            Dkt. No. 23 at 2.     K&P

Seafood    essentially   argues     for   the   exclusion   of   numerous

allegations in Plaintiff's Complaint of incidents alleged to have

occurred before January 26, 2017, the 180-day "cut-off" date.         Id.

at 6-8.    Among those are complaints about "Mrs. Linda," dkt. no.

6-1 at 2, complaints about Tawana Hardee, id. at 2-3, complaints

about "Mrs. Carolyn," id. at 3, and complaints about Will Frazier,

id. at 3-4.   K&P Seafood's argument is too broad and needs parsing.

     The U.S. Supreme Court has distinguished between "discrete

acts" of discrimination and cumulative acts which make up a hostile

work environment.    See Nat'1 R.R. Passenger Corp. v. Morgan, 536

U.S. 101, 110 (2002).




                                    10
    [D]iscrete discriminatory acts are not actionable if
    time barred, even when they are related to acts alleged
    in timely filed charges. Each discrete discriminatory
    act starts a new clock for filing charges alleging that
    act. The charge, therefore, must be filed within the
    [180 or 300-]day time period after the discrete
    discriminatory act occurred. The existence of past acts
    and the employee's prior knowledge of their occurrence,
    however, does not bar employees from filing charges
    about related discrete acts so long as the acts are
    independently discriminatory and charges addressing
    those acts are themselves timely filed. Nor does the
    statute bar an employee from using the prior acts as
    background evidence in support of a timely claim.



    Discrete acts such as termination, failure to promote,
    denial  of transfer, or refusal to hire are easy to
    identify. Each incident of discrimination and each
    retaliatory adverse employment decision constitutes a
    separate actionable ^'unlawful employment practice."

Id. at 113, 114.   The Court continued.

    Hostile   environment   claims   are   different in   kind   from
    discrete acts. Their very nature involves repeated
    conduct. See 1 B. Lindemann & P. Grossman, Employment
    Discrimination Law 348-349 (3d ed. 1996) . . . (^^The
    repeated nature of the harassment or its intensity
    constitutes evidence that management knew or should have
    known of its existence"). The ''unlawful employment
    practice" therefore cannot be said to occur on any
    particular day. It occurs over a series of days or
    perhaps years and, in direct contrast to discrete acts,
    a single act of harassment may not be actionable on its
    own. See Harris v. Forklift Systems, Inc., 510 U.S. 17,
    21, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993) ("As we pointed
    out in Heritor [Savings Bank, FSB v. Vinson, All U.S.
    57, 67 . . . (1986),] 'mere utterance of an . . . epithet
    which engenders offensive feelings in a[n] employee,'
    ibid. (internal quotation marks omitted), does not
    sufficiently affect the conditions of employment to
    implicate Title VII"). Such claims are based on the
    cumulative effect of individual acts.




                                 11
    In    determining     whether    an    actionable      hostile   work
    environment  claim  exists,   we            look  to   ^'all     the
    circumstances,"  including  ''the            frequency   of      the
     discriminatory conduct; its severity;                whether it is
     physically   threatening       or     humiliating,     or   a   mere
    offensive     utterance;      and      whether   it     unreasonably
     interferes    with    an     employee's     work      performance."
     [Harris, 510 U.S. 23.]         To assess whether a court may,
    for the purposes of determining liability, review all
    such conduct, including those acts that occur outside
    the filing period, we again look to the statute. It
    provides that a charge must be filed within 180 or 300
    days "after the alleged unlawful employment practice
    occurred." A hostile work environment claim is composed
    of a series of separate acts that collectively
    constitute one "unlawful employment practice." 42 U.S.C.
    § 2000e-5(e)(1). The timely filing provision only
     requires that a Title VII plaintiff file a charge within
     a certain number of days after the unlawful practice
     happened. It does not matter, for purposes of the
     statute, that some of the component acts of the hostile
     work environment fall outside the statutory time period.
     Provided that an act contributing to the claim occurs
     within the filing period, the entire time period of the
     hostile environment may be considered by a court for the
     purposes of determining liability.

     That act need not, however, be the last act. As long as
     the employer has engaged in enough activity to make out
     an   actionable    hostile   environment    claim,     an   unlawful
     employment practice has "occurred," even if it is still
     occurring. Subsequent events, however, may still be part
     of the one hostile work environment claim and a charge
     may be filed at a later date and still encompass the
     whole.


Id. at 115, 116-17 {footnote omitted).

     In light of the Supreme Court's decision in Morgan, the Court

concludes three things.         First, with regard to her claims for

termination, failure to promote, and retaliation. Plaintiff cannot

base those claims on discrete discriminatory acts that occurred



                                      12
outside   the    statutory       time   period.       ''^Discrete    acts   such   as

termination[ and] failure to promote . . . are easy to identify.

Each    incident    of   discrimination       and    each   retaliatory     adverse

employment decision constitutes a separate actionable ^unlawful

employment practice.'"       Morgan, 536 U.S. at 114.               Thus, Plaintiff

^^can only file a charge to cover discrete acts that ^occurred'

within the appropriate time period."                  Id.    Second, though the

statute of limitations bars claims of discrimination for discrete

acts outside the statutory time period. Plaintiff can use those

prior acts as background evidence in support of her timely claims

of termination, failure to promote, and retaliation.

       Finally, Plaintiff may use allegations of incidents outside

the statutory period to support her hostile work environment claim.

See Dkt. No. 6-1 at 2.       As K&P Seafood acknowledged, see dkt. no.

23 at 5, Plaintiff         has    pleaded discrimination in the form of

harassment.        Taking the facts in the light most favorable to

Plaintiff, the allegations of harassing incidents which occurred

outside    the   statutory       time   period      might " be   used   along    with

incidents which occurred within the statutory time period to show

a practice of harassment amounting to a hostile work environment.

Morgan, 536 U.S. at 117 ("Provided that an act contributing to the

claim occurs within the filing period, the entire time period of

the    hostile environment        may be   considered       by a     court for     the

purposes of determining liability.").


                                         13
       In summary, K&P Seafood's motion for judgment on the pleadings

on the untimeliness ground is GRANTED in part and DENIED in part.

It    is   GRANTED   such   that   Plaintiff    may   not   assert    claims   of

discrimination based on discrete acts which occurred outside the

statutory time period.        Plaintiff may, however, use those acts as

background      evidence      to    support     timely-filed         claims    of

discrimination, i.e. failure to promote because of her gender and

race, termination because of her gender or race, retaliation for

engaging in protected conduct. Additionally, the motion is DENIED

such that Plaintiff may use incidents which occurred outside the

statutory     time   period   to   support    her   claim   for   hostile     work

environment.


     II.   Motion for Sumznary Judgment

       On the same date it filed the motion for judgment on the

pleadings, K&P Seafood also filed a motion for summary judgment.

See Dkt. No. 24.      Per the Scheduling Order, the deadline for filing

dispositive motions—November 30, 2018—has not yet passed. Dkt.

No. 19.     In light of the Court's ruling, the parties are permitted

to revise their briefs on the motion for summary judgment.                    Such

revisions are due by December 14, 2018.

                                   CONCLUSION


       K&P Seafood's motion for judgment on the pleadings, dkt. no.

23, is GRANTED In part and DENIED in part.              It is GRANTED as to

Plaintiff's ADA claim, ADEA claim, and Title Vll-color claim; those


                                       14
claims are DISMISSED with prejudice.      The motion for judgment on

the pleadings is DENIED as to Plaintiff's failure to promote claim

to the extent Plaintiff asserts such an act occurred within the

statutory time period.    The motion is GRANTED as to discrete

employment actions which occurred outside the statutory period.

Plaintiff may use incidents which occurred outside the statutory

time period as background evidence for her timely claims, including

her hostile work environment claim.    Remaining before this Court

are Plaintiff's claims for discrimination based on race and gender

in violation of Title VII; retaliation in violation of Title VII;

and hostile work environment in violation of Title VII.


     The Court does not rule on the motion for summary judgment,

dkt. no. 24, today.   The parties are permitted to submit revised

briefs focusing on the remaining claims on or before December 14,

2018.



     SO ORDERED, this 28th day of November, 2018.




                               RON   LISA GOOBER WOOD, JUDGE
                               UNITED STATES DISTRICT COURT
                               SOUTHERN   DISTRICT OF GEORGIA




                                15
